DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to communication file 2/25/2022.
Claims 1-20 are presented for examination. Claims 1, 4, 7-8, 11, 14-15 and 18 are amended.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Randy Tejeda (Reg. NO# 76764) on 3/18/2022.

Please amend the following claims:

Claim 1. A computer-implemented method for JAVA Virtual Machine (JVM) heap memory tuning, comprising: 
obtaining, by one or more computer processors, a feature vector of an application running on the JVM, wherein the feature vector includes application transaction per second, space in the JVM, and number in the JVM;
inputting, by one or more computer processors, the feature vector to a predictive model trained with historical application data collected in one or more production environments;
receiving, by one or more computer processors, an output of the predictive model based on the feature vector with at least one memory tuning recommendation for the JVM; and 
tuning, by one or more computer processors, the memory of the JVM based on the at least one memory tuning recommendation providing minimum size of head memory, maximum size of heap memory and garbage collection policy, wherein tuning comprises identifying inactive objects and deleting the identified inactive objects.

Claim 2 (cancel)

Claim 3. The computer-implemented method of claim 1, wherein the feature vector of the application further includes at least one of the following features: a type of the applicationand a data size accessed by the application.

Claim 8. A computer program product for JAVA Virtual Machine (JVM) heap memory tuning comprising: 
one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the stored program instructions comprising: program instructions to obtain a feature vector of an application running on the JVM, wherein space in the JVM, and number in the JVM;
program instructions to input the feature vector to a predictive model trained with historical application data collected in one or more production environments; 
program instructions to receive an output of the predictive model based on the feature vector with at least one memory tuning recommendation for the JVM; and 
program instructions to tune the memory of the JVM based on the at least one memory tuning recommendation providing minimum size of heap memory, maximum size of heap memory and garbage collection policy, wherein tuning comprises identifying inactive objects and deleting the identified inactive objects. 

Claim 9. (cancel)

Claim 10. The computer program product of claim 8, wherein the feature vector of the application further includes at least one of the following features: a type of the applicationand a data size accessed by the application. 

Claim 15. A computer system for JAVA Virtual Machine (JVM) heap memory tuning comprising: 
one or more computer processors; 
one or more computer readable storage media; and 

program instructions to obtain a feature vector of an application running on the JVM, wherein the feature vector includes application transactions per second, application topology, available memory space in the JVM, and number in the JVM; 
program instructions to input the feature vector to a predictive model trained with historical application data collected in one or more production environments; 
program instructions to receive an output of the predictive model based on the feature vector with at least one memory tuning recommendation for the JVM; and 
program instructions to tune the memory of the JVM based on the at least one memory tuning recommendation providing minimum size of heap memory, maximum size of heap memory and garbage collection policy, wherein tuning comprises identifying inactive objects and deleting the identified inactive objects.  

Claim 16. (cancel)

Claim 17. The computer system of claim 15, wherein the feature vector of the application further includes at least one of the following features: a type of the applicationand a data size accessed by the application. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1, 3-8, 10-15 and 17-20 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.

As per independent Claims 1, 8 and 15, the primary reason for allowance is “the feature vector includes application transaction per second, application topology, available memory space in the JVM, and number in the JVM” in conjunction with the rest of the limitations at claims. The claimed invention requires the input used to determine memory tuning recommendation for the JVM are feature vector that includes all of application transactions per second, application topology, available memory space value in the JVM and CPU core number in the JVM.
The current cited prior art reference Bobroff at most to disclose such feature vector includes CPU usage which is not exactly same as the claimed CPU core number (but with some levels of similarity) and memory usage (see [0024]-[0027]).

The followings are some new-found prior art references:
Yemini et al. (US 9852011 B1) discloses: using SLA parameters of interest which include application transactions per second to modify the amount of resources allocated to the application in order to accomplish the SLA values as target values (see lines 1-21 of col. 20).

Nelson et al. (US 20140137104 A1) discloses: modifying resource allocation for a worker VM based on the detected change in amount of unreserved resources that including number or amount of CPU resources and memory resources (see [0037]-[0038], [0044] and [0047]).
Dutta et al. (US 20130290536 A1) discloses: finding closed matching of resource allocation based on determined resource vector that including available memory and number of cores (see Figs. 3, 9 and [0029]).
Zhang et al. (US 20150067170 A1) discloses: a system allows each tenant specifies requirement of the network service in terms of topology connectivity, to a virtual switch (see [0033]) and the system also allows to balance the usage of VM and bandwidth resource in order to guarantee task being completed before deadline (see [0036]).
Lomet (US 20060167960 A1) discloses: garbage collection is a software routine that reclaims space for the general memory pool by searching memory for areas of inactive data and instructions in order to delete or otherwise move the data out (see [0004]).

None of the references above alone or in combination with the previously cited references would discloses features of using feature vector that including all data/information of application transactions per second of an application running on a JVM, application topology of the application running on the JVM, available memory space in the JVM, CPU cores number in the JVM as a input for a predictive model to determine memory tuning recommendation for the JVM running the application

The remaining claims, not specifically mentioned, are allowed because they are dependent upon the claims mentioned above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196